Citation Nr: 0320398	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  96-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right hip 
condition on a direct basis.

2. Entitlement to service connection for a right hip 
condition, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for disability claimed to have resulted from injuries 
sustained during hospitalization at a Department of Veterans 
Affairs (VA) facility in 1995.

3. Entitlement to service connection for a left shoulder 
condition on a direct basis.

4. Entitlement to service connection for a left shoulder 
condition, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for disability claimed to have resulted from injuries 
sustained during hospitalization at a VA facility in 1995.

5. Entitlement to service connection for a respiratory 
condition claimed as a spot on the lung, based on exposure to 
Agent Orange during service.

6. Entitlement to service connection for left ulnar nerve 
palsy, claimed as numbness of the right ankle, knee, hip, and 
fourth and fifth fingers, based on exposure to Agent Orange 
during service, also claimed in the alternative as secondary 
to medications taken for service-connected post-traumatic 
stress disorder (PTSD).

7. Entitlement to service connection for an enlarged 
prostate, based on exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A September 1995 rating decision, in pertinent 
part, denied direct service connection for right hip and left 
shoulder disorders, and service connection for a respiratory 
condition.  An April 1997 rating decision denied service 
connection for right hip and left shoulder disorders under 
the provisions of 38 U.S.C.A. § 1151, and also denied service 
connection for a spot on the lung, ulnar nerve palsy, and an 
enlarged prostate.  

With respect to the right hip and left shoulder claims, the 
veteran argues that these conditions were initially incurred 
during his military service in Vietnam and that he then 
incurred additional disability as a result of injuries 
sustained while hospitalized at a VA facility in 1995.  The 
RO addressed the hip and shoulder claims as being claims for 
both direct service connection and section 1151 benefits.  
With respect to the ulnar nerve claim, in a substantive 
appeal received in January 1998, the veteran's attorney 
indicated that the veteran believed the nerve palsy was not 
related to his service in Vietnam, but "to an adverse 
reaction to medications prescribed . . . for PTSD."  At his 
hearing in May 2000, the veteran did continue to allege nerve 
impairment as due to Agent Orange exposure.  However, the 
statements by his attorney also raise a claim for secondary 
service connection.  To ensure that the veteran's claims have 
been fully addressed, the Board has recharacterized the 
issues on appeal as shown above.  See, e.g., Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to 
assist attaches to the investigation of all possible in- 
service causes of the claimed condition).

In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  The matter was Remanded for 
additional development in January 2001 and has been returned 
for appellate consideration.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Following the January 2001 Board Remand order, the RO 
provided the veteran with the VCAA-duty-to-notify-notice by 
way of a July 2001 letter.  The veteran did not respond.  
However, when the record was returned to the Board for 
review, it was discovered that the July 2001 letter had been 
mistakenly sent to the veteran's former representative, and 
not to his current attorney representative.  The Board 
attempted to remedy this error by sending the veteran and his 
attorney representative an additional VCAA notice in 
September 2002 pursuant to the authority set forth in 
38 C.F.R. § 19.9(a)(2)(ii).  A period of 30-days was provided 
for response.  

Recently, the United States Court of Appeals for the Federal 
Circuit held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. May 1, 
2003), that the 30-day deadline for responding to a VCAA-
duty-to-notify-notice sent by the Board is misleading and 
prejudicial to claimants.  Further, the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides claimants one year to 
submit evidence.  

In light of the Federal Circuit's recent decision in Disabled 
American Veterans, the VCAA notice provided by the Board to 
the veteran in September 2002 was not legally sufficient.  
Accordingly, in order to ensure that the veteran is not 
mislead or prejudiced in any manner, and in order to provide 
him with the notice to which he is entitled by law, this case 
must be remanded to the RO for the issuance of a new VCAA-
duty-to-notify-notice that is properly sent to both the 
veteran and his attorney representative.  

Additionally, a remand is required for the purpose of 
undertaking extensive additional development.  The veteran 
has provided information concerning a substantial history of 
private treatment for his claimed conditions.  Efforts must 
be made to obtain records of this treatment.  There also is 
evidence of record which reflects that treatment was provided 
for the veteran's neck/left shoulder condition at Noble Army 
Hospital, Fort McCellan, Alabama (as a civilian) in 1991.  
These records must be obtained.  Further, records pertaining 
to treatment the veteran received in 1990-91, while he served 
as a volunteer in Saudi Arabia, need to be obtained from the 
Anniston Army Depot, Anniston, Alabama.  

Furthermore, the record reflects that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA).  To date, there is no indication that 
the RO has sought to obtain a copy of the decision that 
granted or denied SSA benefits to the veteran or the records 
upon which the decision was based.  Under the requirements of 
the VCAA, these records must be obtained.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.	The RO should provide both the veteran 
and his representative with a VCAA-
duty-to-notify-notice that addresses 
all of the issues currently on appeal.  

2.	The RO should ask the veteran to 
identify all VA and non-VA health care 
providers and/or facilities that have 
treated him for any of the claimed 
conditions since service discharge.  
He should be specifically asked to 
provide (a) the names and addresses of 
the several chiropractors who 
reportedly have treated him for his 
right hip disorder for the past 20 
years; (b) the physicians that have 
given him shots in the shoulder, 
ankles, etc; and (c) the doctor in 
Houston, Texas, that diagnosed lung 
abnormalities, as shown by x-ray, in 
1981 or 1982.  The records from all 
identified health care providers 
and/or facilities should be obtained.

3.	After obtaining the necessary medical 
releases, the RO should obtain the 
records of private treatment provided 
for the veteran's (a) right hip and 
left shoulder pain by Dr. Williams in 
Gadsden, Alabama (dates unknown); (b) 
an injury to the left hand by Dr. 
Rumley in Gadsden, Alabama (dates 
unknown); and (c) various complaints 
by Dr. Brown, 515 South Third Street, 
Gadsden, Alabama, 35902, between 1987 
and 1995.  

4.	The RO should obtain medical records 
for treatment provided, as a civilian, 
for a neck/left shoulder condition in 
1991 from Noble Army Hospital, Fort 
McClellan, Alabama.  Similarly, the 
veteran's civilian employee medical 
records should be obtained from the 
Anniston Army Depot, Anniston, 
Alabama, to include records of medical 
treatment received in 1990-91 while 
the veteran served as a volunteer in 
Saudi Arabia.

5.	The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding or denying the 
veteran disability benefits and of the 
records upon which the determination 
was based.  The Social Security 
Administration should also be 
requested to provide a copy of any 
subsequent disability determinations 
for the veteran and a copy of any 
records upon which those 
determinations were based.

6.	Upon completion of the above 
development, the RO should schedule 
the veteran for appropriate VA 
examinations to determine the etiology 
of any currently present respiratory 
disorder, right hip and/or left 
shoulder disability, prostate 
condition, and left ulnar nerve palsy, 
claimed as numbness of the right 
ankle, knee, hip, and fingers.  The 
veteran should be notified of the 
date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner(s).  All 
necessary testing, to include X-rays, 
should be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner(s) should provide an opinion 
with respect to each currently present 
right hip and left shoulder 
disability, as to whether it is at 
least as likely as not (i.e., equal 
amounts of positive and negative 
evidence, or 50/50% split in evidence) 
that the disorder is etiologically 
related to the veteran's active 
military service OR the result of 
treatment the veteran received during 
a period of hospitalization at a 
Tuscaloosa VA Medical Center in 1995.  

With respect to any identified 
respiratory abnormality, left ulnar 
palsy, or prostate condition, the 
examiner(s) should provide an opinion 
as to whether it is at least as likely 
as not that these disabilities are 
etiologically related to the veteran's 
exposure to Agent Orange during his 
active military service.  

Finally, the examiner(s) should state 
whether it is at least as likely as 
not that any identified left ulnar 
palsy was caused or chronically 
worsened by medications the veteran 
takes to treat his service-connected 
PTSD.  If the examiner believes that 
the left ulnar palsy was chronically 
worsened or aggravated by the 
veteran's use of these medications, 
the examiner should attempt to 
identify the extent of disability due 
to aggravation. 


7.	Following completion of the foregoing, 
as well as any other actions 
determined by the RO to be required, 
the RO should readjudicate the 
veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


